              Case 2:14-cr-00181-JCC Document 207 Filed 12/28/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR14-0181-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ROBERT C. ADAMS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s renewed motion for compassionate
16   release (Dkt. No. 202) and the Government’s motion to seal (Dkt. No. 205). Having thoroughly
17   considered the parties’ briefing and the relevant record, the Court finds oral argument
18   unnecessary and hereby DENIES Defendant’s motion for compassionate release (Dkt. No. 202)
19   and GRANTS the Government’s motion to seal (Dkt. No. 205) for the reasons explained herein.
20          The Court described the facts of this case in its prior order (Dkt. No. 193) and will not
21   repeat them here. Defendant renews his motion for compassionate release. (See Dkt. Nos. 179,
22   193, 202.) He claims that, since his last motion, he contracted COVID-19 while housed at USP
23   Tucson. (Dkt. No. 202 at 1–2.) He further claims that this, coupled with his continuing COVID-
24   19 risk factors—obesity, hypertension, and past tobacco use—represent extraordinary and
25   compelling reasons to warrant a reduction in his remaining sentence. (Id.); see 18 U.S.C.
26   § 3582(c)(1)(A). Regardless, Defendant provides no new information or argument regarding the


     ORDER
     CR14-0181-JCC
     PAGE - 1
              Case 2:14-cr-00181-JCC Document 207 Filed 12/28/20 Page 2 of 2




 1   danger he poses to the community or how a reduction in sentence would be appropriate in light

 2   of the factors set forth in 18 U.S.C. § 3553(a). See United States Sentencing Guidelines

 3   § 1B1.13. Therefore, for the same reasons that the Court previously denied Defendant’s motion,

 4   the Court DENIES Defendant’s renewed motion. (See Dkt. No. 193 at 3–4.)

 5          The Government moves to maintain under seal exhibits to its response to Defendant’s

 6   renewed motion, arguing that the exhibits contain personal information that should not be made

 7   available to the public. (See Dkt. No. 205 at 1.) The Court starts from the position that “[t]here is

 8   a strong presumption of public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also
 9   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption, a
10   party seeking to seal a judicial record must show “compelling reasons” to seal the record if it
11   relates to a dispositive pleading. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180
12   (9th Cir. 2006). Here, the exhibits contain Defendant’s confidential and highly personal medical
13   information. (Dkt. No. 206.) The Court FINDS that there is a compelling interest in maintaining
14   the confidentiality of such records and that interest outweighs the public’s interest in their
15   disclosure. See Kamakana, 447 F.3d at 1179. Accordingly, the Court GRANTS the
16   Government’s motion to seal.
17          For the foregoing reasons, Defendant’s motion for compassionate release (Dkt. No. 202)
18   is DENIED and the Government’s motion to seal (Dkt. No. 205) is GRANTED. The Clerk is

19   DIRECTED to maintain Docket Number 206 under seal until further order of the Court.

20          DATED this 28th day of December 2020.




                                                           A
21

22

23
                                                           John C. Coughenour
24                                                         UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR14-0181-JCC
     PAGE - 2
